       Case: 1:20-cv-05404 Document #: 1 Filed: 09/11/20 Page 1 of 4 PageID #:1




                          THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



 LINE CONSTRUCTION BENEFIT FUND,                    )
 A Health and Welfare fund,                         )
                            Plaintiff,              )
                    v.                              )
                                                    )
 SUBSTATION SERVICES, LLC., a                       )
 Wisconsin Limited Liability Company.               )
                                                    )
                                     Defendant.     )




                                        COMPLAINT

       Plaintiff, LINE CONSTRUCTION BENEFIT FUND, a Health and Welfare Fund, by and

through its Attorneys, Matthew S. Jarka, and Sam A. Hensel of Asher, Gittler & D'Alba, Ltd., and

complaining of Defendant, SUBSTATION SERVICES, LLC, a Wisconsin Limited Liability

Company, states as follows:

        1.      This action is brought under the provisions of Sections 502(g)(2) and 502 (a)(3), of

 the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),

 (a)(3), and 1145.

        2.      Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of ERISA

 [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:

                Where an action under this subchapter is brought in a district court of
                the United States, it may be brought in the district where the plan is
                administered, where the breach took place, or where a defendant
                resides or may be found, and process may be served in any other
                district where a defendant resides or may be found.

        3.      The Plaintiff (“Fund”) receives contributions from numerous employers pursuant to

 collective bargaining agreements heretofore entered into between the IBEW Local Union 953

 ("Union") and Defendant (Exhibits A and B), and the Fund is maintained and administered in
        Case: 1:20-cv-05404 Document #: 1 Filed: 09/11/20 Page 2 of 4 PageID #:2



accordance with and pursuant to the provisions of Section 302(c)(5) of the National Labor

Relations Act, as amended, ERISA and other applicable federal law and the Fund is administered

pursuant to the terms and provisions of a certain Restated Agreement and Declaration of Trust

("Trust Agreement").

        4.   That the Line Construction Benefit Fund office is located at 821 Parkview Blvd.,

Lombard, IL 60148-3230, and the Fund is administered in the Northern District of Illinois.

        5.     As provided in the Trust Agreement, Plaintiff is required to receive, hold and manage

all monies required to be contributed to the Fund in accordance with the provisions of the then

applicable Collective Bargaining Agreement for the uses and purposes set forth in the Trust

Agreement.

        6.     Defendant is an employer engaged in an industry affecting commerce and maintains

its principal place of business at 11560 30th Ave., Ste. 3, Chippewa Falls, WI. 54729-4776.

        7.     Defendant employs or has employed persons represented for collective bargaining

purposes by the Union and agreed to be bound by the Collective Bargaining Agreement or

agreements referred to herein, by the terms of which Defendant was required to contribute to the

Fund.

        8.     Plaintiff is advised and believes that Defendant has repeatedly failed to submit

accurate contribution reports and the required payments thereon to the Fund pursuant to the terms

of the Collective Bargaining Agreement by which it was bound, all in violation of its contractual

obligations and its obligations under applicable federal statutes.

        9.     As a result of the above-described omissions and breaches of agreement by

Defendant, Plaintiff may be required to (a) deny the employee beneficiaries for whom contributions

have not been made the benefits provided under the benefit plan, thereby causing to such employee

beneficiaries substantial and irreparable damage, or (b) to provide to employees of Defendant the

benefits provided under the benefit plan, notwithstanding Defendant's failure to make the required
       Case: 1:20-cv-05404 Document #: 1 Filed: 09/11/20 Page 3 of 4 PageID #:3



contributions thereto, thereby reducing the corpus of such Fund and endangering the rights of the

employee beneficiaries thereunder on whose behalf contributions are being made, all to their

substantial and irreparable injury.

       10.     Plaintiff, on its behalf, and on behalf of all employees for whose benefit the Fund was

established, has requested Defendant to perform its obligations, but Defendant has refused and failed

to perform as herein alleged.

       11.     Plaintiff is without an adequate remedy at law and will suffer immediate, continuing

and irreconcilable injury and damage unless Defendant is ordered to specifically perform all of its

obligations required under the Collective Bargaining Agreement and the Trust Agreement, and is

restrained from continuing to refuse to perform as thereunder required.

       12.     Defendant is delinquent to the Funds for the months of April 2019 through September

2019 in the amount of $18,507.73.

       13.     Defendant’s failure to pay is a violation of the Collective Bargaining Agreement and

the Trust Agreement. Plaintiffs, therefore, seek enforcement of these provisions pursuant to Section

502(a)(3),(b)(ii) and Section 301(a) of the Labor Management Relations Act of 1947, as amended,

29 U.S.C., Sec. 185(a).



       WHEREFORE Plaintiff prays:

       (a)     That judgment enter in favor of Plaintiffs and against Defendant in the amount of

EIGHTEEN THOUSAND FIVE HUNDRED SEVEN DOLLARS AND 73/100 ($18,507.73), and

such additional monies that accrue during the pendency of this lawsuit.

       (b)     That Plaintiff be awarded its costs, including reasonable attorney's fees incurred in

the prosecution of this action as provided in the Collective Bargaining Agreement and under the

applicable provisions of ERISA, as amended.

       (c)     That interest and/or liquidated damages be assessed against Defendant as provided

in the Collective Bargaining Agreement and the applicable provisions of ERISA, as amended.
      Case: 1:20-cv-05404 Document #: 1 Filed: 09/11/20 Page 4 of 4 PageID #:4



       (d)    That Defendant be specifically ordered to furnish to Plaintiff the required monthly

contribution reports and payments due thereunder and to continue to perform all obligations on

Defendant’s parts according to the terms and conditions of their Collective Bargaining Agreement.

       (e)    For such other and further relief as the Court may determine just and proper.



                                            /s/ Matthew S. Jarka
                                            Asher, Gittler & D'Alba, Ltd.
                                            200 West Jackson Boulevard, Suite 720
                                            Chicago, Illinois 60606
                                            (312) 263-1500 - Fax: (312) 263-1520
                                            msj@ulaw.com
                                            IL ARDC#: 6322603

                                            /s/ Sam A. Hensel
                                            Asher, Gittler & D'Alba, Ltd.
                                            200 West Jackson Boulevard, Suite 720
                                            Chicago, Illinois 60606
                                            (312) 263-1500 - Fax: (312) 263-1520
                                            sh@ulaw.com
                                            IL ARDC#: 6332797


                                              -4-
